Exhibit 10.3

 

AMENDMENT TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”), dated effective as of September 22, 2005, is
made and entered into to amend the Amended and Restated Executive Employment
Agreement, dated as of March 1, 2002 (the “Employment Agreement”), by and
between Christopher & Banks Corporation, a Delaware corporation (the “Company”),
and Ralph C. Neal (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive entered into the Employment Agreement
which provides for a four-year term ending on February 28, 2006; and

 

WHEREAS, the Company desires to continue to employ the Executive beyond the
initial four-year term and the Executive wishes to accept such continued
employment with the Company upon the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the Company and the Executive agree as follows:

 

1.             Amendment.  The Employment Agreement shall be amended as provided
in this Amendment.  Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Employment Agreement.

 

2.             Term.  Section 2.1 of the Employment Agreement is hereby deleted
in full and replaced as follows:

 

“2.1        Unless terminated at an earlier date as otherwise provided herein,
the term of the Executive’s employment hereunder shall be for a period ending on
April 30, 2006.”

 

3.             Compensation.  The first paragraph after the table at the
beginning of Section 4.1 of the Employment Agreement which discusses the
Executive’s annual base salary after February 28, 2006 shall be deleted in full
and replaced as follows:

 

“The Corporation agrees to pay Executive at an annual base salary of $485,000,
pro rated from March 1, 2006 to April 30, 2006, payable at those intervals as
the Corporation shall pay other executives.”

 

4.             Incentive Compensation.  Section 4.3 of the Employment Agreement
is hereby deleted in full and replaced as follows:

 

“4.3        The Executive shall be eligible to receive a bonus in accordance
with the Corporation’s bonus plans as in effect and approved by the Board of

 

 

EXECUTION COPY — NEAL

 

--------------------------------------------------------------------------------


 

Directors from time to time; provided, however, the Executive shall not be
eligible to receive a bonus under the Corporation’s bonus plans then in effect
for the Corporation’s performance for the period from March 1, 2006 to April 30,
2006.”

 

5.             Equity Incentive Plans.  Section 4.4 of the Employment Agreement
is hereby deleted in its entirety.

 

6.             Termination.          Section 12.1 of the Employment Agreement is
hereby deleted in full and replaced as follows:

 

“12.1      The Corporation may terminate the employment of the Executive at any
time without cause by written notice of termination of employment to Executive.
In the event that the Corporation terminates the employment of the Executive by
delivering notice in accordance with the preceding sentence, the Executive shall
receive as severance his base salary and benefits pursuant to Section 4 (except
bonus) from the date of termination until April 30, 2006.”

 

7.             Miscellaneous.

 

7.1           Governing Law.  This Amendment is made under and shall be governed
by and construed in accordance with the laws of the State of Minnesota, without
regard to Minnesota’s conflicts of law rules.

 

7.2           Prior Agreements.  This Amendment and the Employment Agreement
contain the entire agreement of the parties relating to the subject matter
hereof and supersede all prior agreements and understandings with respect to
such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Amendment
which are not set forth herein.

 

7.3           Amendments.  No amendment or modification of this Amendment shall
be deemed effective unless made in writing signed and delivered by the parties
hereto.

 

7.4           Assignment.  This Amendment shall not be assignable, in whole or
in part, by either party without the written consent of the other party.

 

7.5           No Waiver.  No term or condition of this Amendment shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Amendment, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waive and shall not constitute a waiver of
such term of condition for the future or as to any act other than that
specifically waived.

 

7.6           Counterparts.  This Amendment may be signed in counterparts, each
of which, when executed and delivered, shall constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands, intending to be
legally bound, as of the date first above written.

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

By:

/s/ William J. Prange

 

 

 

William J. Prange

 

 

Its:  Chief Executive Officer

 

 

 

 

 

 

 

/s/ Ralph C. Neal

 

 

Ralph C. Neal

 

3

--------------------------------------------------------------------------------